Title: From Alexander Hamilton to William Ward Burrows, 20 February 1800
From: Hamilton, Alexander
To: Burrows, William Ward


          
            Sir,
            New York Feby. 20. 1800
          
          Agreeable to your the request contained in your letter of Jany. 25. I return you the letter from Judge Peters which you gave me at Philadelphia and I am happy, as it may serve for our guide in future, that the principle will now is about to be decided upon.
           Major Burrows
        